Citation Nr: 0709510	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-37 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to accrued benefits based on entitlement to 
an earlier effective date for the award of a 100 percent 
evaluation for enucleation of the right eye with blindness in 
the left eye as a result of nonservice-connected disability.

5.  Entitlement to accrued benefits based on entitlement to a 
level of special monthly compensation higher than at the rate 
of subsection K under 38 C.F.R. § 3.350(a) due to anatomical 
loss of one eye prior to September 28, 1998.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  The veteran is deceased, and the appellant is the 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In an October 2002 rating decision, the RO, in part, denied 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151.  Then, in a March 2003 
rating decision, the RO denied DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant timely 
perfected an appeal of these determinations to the Board.  

In an October 2004 notice letter, the RO informed the 
appellant of the grant of accrued benefits based on a pending 
claim for dependents filed by the veteran.  In a notice of 
disagreement (NOD) received later that month, the appellant 
indicated that she should receive accrued benefits based on 
an earlier effective date for the award of the 100 percent 
evaluation for the veteran's right eye disability.  In 
November 2004, the RO issued a statement of the case (SOC) on 
this issue.  The appellant timely perfected an appeal by 
submitting a VA Form 9 later that month.  

In a December 2004 rating decision, the RO denied accrued 
benefits based on entitlement to a level of special monthly 
compensation higher than at the rate of subsection K under 38 
C.F.R. § 3.350(a) due to anatomical loss of one eye prior to 
September 28, 1998.  The appellant timely perfected an appeal 
of this decision.  

The Board notes that, in a December 2004 supplemental 
statement of the case (SSOC), the RO denied accrued benefits 
based on an earlier effective date for benefits based on 
dependency.  Further, in June and October 2005 SSOCs, the RO 
listed the issues as entitlement to accrued benefits based on 
dependency prior to October 1, 1998, and entitlement to 
accrued benefits based on entitlement to a higher level of 
special monthly compensation.  However, given the reasons for 
the denials, the Board has characterized the issues as listed 
on the title page.

On March 16, 2006, the Board denied the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).   

The issues of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318, 
entitlement to accrued benefits based on entitlement to an 
earlier effective date for the award of a 100 percent 
evaluation for enucleation of the right eye with blindness in 
the left eye as a result of nonservice-connected disability, 
and entitlement to accrued benefits based on entitlement to a 
level of special monthly compensation higher than at the rate 
of subsection K under 38 C.F.R. § 3.350(a) due to anatomical 
loss of one eye prior to September 28, 1998, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran died on October [redacted], 2001, at age 76.  The 
immediate cause of death was massive cerebrovascular accident 
and cardiopulmonary arrest due to or as a consequence of 
congestive heart failure due to or as a consequence of 
diabetes.

2. At the time of the veteran's death, service connection was 
in effect for enucleation of the right eye with blindness in 
the left eye as a result of nonservice-connected disability; 
and there were no pending claims for service connection.

3. The veteran's service-connected enucleation of the right 
eye with blindness in the left eye as a result of nonservice-
connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.

4. The veteran's massive cerebrovascular accident and 
cardiopulmonary arrest, congestive heart failure, and 
diabetes were first demonstrated many years after service, 
and are not shown to be related to any incident of service.

5. A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the appellant was not provided proper VCAA 
notice prior to the initial agency of original jurisdiction 
(AOJ) decision.  In an analogous case, the United States 
Court of Appeals for Veterans Claims (Court) acknowledged 
that, where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial AOJ adjudication, the appellant has not been 
prejudiced thereby.  The content of a July 2003 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the appellant of the information and evidence 
necessary to substantiate a claim for service connection for 
the cause of the veteran's death.  The letter also informed 
the appellant of her and VA's duties in obtaining evidence.  
Lastly, the letter asked her to send any additional 
information or evidence.  Thus, as a practical matter, the 
Board observes that the appellant has been asked to send any 
evidence in her possession that pertains to her claim.  

In addition, VA provided the appellant with a copy of the 
appealed October 2002 rating decision, September 2004 SOC, 
and June and October 2005 SSOCs.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determinations made regarding her claim.  By 
way of these documents, she was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of VA 
and private medical records, and statements made by and on 
behalf of the appellant in support of her claim.  On an 
August 1987 claim for VA benefits, the veteran indicated 
receiving treatment at a VA medical facility since July 1987.  
The Board notes that the record contains VA treatment reports 
dating from July 1987.  Thus, the Board observes that all 
available VA medical records have been obtained and 
associated with the claims file.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


II.  Analysis

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2006).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - massive cerebrovascular accident and cardiopulmonary 
arrest due to or as a consequence of congestive heart failure 
due to or as a consequence of diabetes - may be service-
connected.  Under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The appellant contends, in essence, that the cause of the 
veteran's death is due to service.  However, her contentions 
mainly focus on her assertion that one of the veteran's 
diabetes medications caused his death.  Specifically, she 
contends that the medication Actos caused the congestive 
heart failure, which lead to his death.

The certificate of death shows that the veteran died on 
October [redacted], 2001, at age 76.  The immediate cause of death was 
listed as massive cerebrovascular accident and 
cardiopulmonary arrest due to or as a consequence of 
congestive heart failure due to or as a consequence of 
diabetes.  Congestive heart failure is listed as having had 
its onset two weeks prior to death, and diabetes is listed as 
having had its onset years prior to death.  

At the time of his death, service connection was in effect 
for enucleation of the right eye with blindness in the left 
eye as a result of nonservice-connected disability, and there 
were no pending claims for service connection.

Initially, the Board notes that the appellant is not actually 
contending that the cause of the veteran's death is related 
to service.  In this regard, the Board observes her 
contention that medication for the veteran's diabetes, a 
nonservice-connected disorder, caused his death.  However, to 
afford the appellant every consideration, the Board will 
consider whether the veteran's diabetes is related to 
service.  

Regarding the veteran's service-connected enucleation of the 
right eye with blindness in the left eye as a result of 
nonservice-connected disability, the Board finds that this 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.  In this regard, the 
Board observes that there is no competent medical evidence 
establishing a causal relationship between the veteran's eye 
disability and cause of death.  Further, the appellant does 
not even contend that the veteran's service-connected eye 
disability caused or contributed substantially or materially 
to cause the veteran's death.

The Board notes that a VA medical opinion was not sought as 
to whether the service-connected eye disability caused or 
contributed substantially or materially to cause the 
veteran's death.  However, given the appellant's contentions 
and the lack of any competent and credible evidence 
suggesting such a relationship, the Board observes that 
remand to obtain a medical opinion is not warranted.  See 38 
C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

With respect to the veteran's diabetes, the Board finds that 
the disorder was not shown in service or for many years after 
separation from service.  In this regard, his service medical 
records are negative for any complaint, treatment, or 
diagnosis of diabetes; and the first post-service report of 
diabetes of record is a VA treatment note dated in July 1987, 
which is over 40 years after discharge.  VA treatment notes 
dating from July 1987 reflect that he has had diabetes since 
about 1970; however, the Board observes that this still dates 
his disability to over 23 years after discharge.  Moreover, 
there is no competent medical evidence establishing a causal 
relationship between diabetes and service.  Further, neither 
the appellant nor the veteran during his lifetime ever 
contended that his diabetes was related to service.  

As for the veteran's congestive heart failure, the Board 
finds that this disorder was also not shown in service or for 
many years following separation.  In this regard, his service 
medical records are negative for any complaint, treatment, or 
diagnosis of a heart disorder; and the certificate of death 
reflects that he developed congestive heart failure two weeks 
prior to death.  In addition, a private radiology report 
dated in July 1987, which is over 40 years after discharge, 
reflects a prominent left ventricle but no evidence of heart 
failure.  The first diagnosis of congestive heart failure 
appears in a September 2001 private radiology report, over 55 
years after discharge.  Moreover, there is no competent 
medical evidence establishing a causal relationship between 
congestive heart failure and service.  Further, neither the 
appellant nor the veteran during his lifetime ever contended 
that his congestive heart failure was related to service.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
Board points out that the appellant is not actually 
contending that the cause of the veteran's death is related 
to service.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

With respect to the claims for accrued benefits and the claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151, 
the Board observes that further development is required 
pursuant to the VCAA.  In this regard, the Board notes that 
the appellant has not been provided a proper VCAA notice 
letter on any of these claims.  Thus, the RO should send the 
appellant and her representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Furthermore, as noted in the introduction, in an October 2004 
notice letter, the RO informed the appellant of the grant of 
accrued benefits based on a pending claim for dependents.  
The Board observes that the associated rating decision is not 
of record.  Thus, the RO should associate a copy of this 
rating decision with the claims file.  

As for the claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318, the Board observes that resolution of the 
above claims for accrued benefits may have an impact on this 
claim.  The Board therefore finds that this claim is 
inextricably intertwined with the two accrued benefits claims 
currently being remanded.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  These claims should be considered 
together, and thus a decision by the Board on this claim now 
would be premature.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, as noted in the above decision, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  See Dingess/Hartman, supra.

In the present appeal, the appellant was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claims on appeal.  As these questions 
are currently involved, the case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the appellant that an effective date is assigned 
whenever benefits are granted, and also includes an 
explanation of the type of evidence needed to establish an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to dependency and indemnity 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, entitlement to 
accrued benefits based on entitlement to 
an earlier effective date for the award of 
a 100 percent evaluation for enucleation 
of the right eye with blindness in the 
left eye as a result of nonservice-
connected disability, and entitlement to 
accrued benefits based on entitlement to a 
level of special monthly compensation 
higher than at the rate of subsection K 
under 38 C.F.R. § 3.350(a) due to 
anatomical loss of one eye prior to 
September 28, 1998, the RO should send the 
appellant and her representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other things, 
the letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate claims for benefits under 
38 U.S.C.A. § 1151, DIC benefits based on 
an earlier effective date for the award of 
a 100 percent evaluation for the veteran's 
right eye disability, and DIC benefits 
based on a level of special monthly 
compensation higher than at the rate of 
subsection K under 38 C.F.R. § 3.350(a) 
due to anatomical loss of one eye prior to 
September 28, 1998.  The letter should 
also indicate which portion of the 
evidence, if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
Lastly, the letter should request that the 
appellant provide any evidence in her 
possession that pertains to her claims.

With respect to all of the issues being 
remanded, the RO should send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should readjudicate 
the issues of entitlement to dependency 
and indemnity compensation benefits under 
the provisions of 38 U.S.C.A. § 1151, 
entitlement to dependency and indemnity 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1318, entitlement to 
accrued benefits based on entitlement to 
an earlier effective date for the award of 
a 100 percent evaluation for enucleation 
of the right eye with blindness in the 
left eye as a result of nonservice-
connected disability, and entitlement to 
accrued benefits based on entitlement to a 
level of special monthly compensation 
higher than at the rate of subsection K 
under 38 C.F.R. § 3.350(a) due to 
anatomical loss of one eye prior to 
September 28, 1998.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a SSOC and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


